Case 1:18-mj-00263-TCB Document 4 Filed 10/05/18 Page 1 of 1 PagelD# 7

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF VIRGINIA
Alexandria Division
UNITED STATES OF AMERICA )
) Court No. 1:18MJ263
)
v. )
)
ASHLEY TAYLOR, )
)
Defendant. )
ORDER

 

The motion of the United States of America to dismiss without prejudice court number
1:18MJ263 pertaining to the defendant ASHLEY TAYLOR, is hereby granted.
IT IS ORDERED that court number 1:18MJ263 pertaining to the defendant, ASHLEY

TAYLOR, is hereby dismissed without prejudice.

Dated this >
day of October, 2018
Alexandria, Virginia

 
 
  

Is]
Theresa Carroll Buchanan
United States Magistrate Judge

 

United States Magistrate Judge
